                Case 1:20-cv-00249-SAB Document 23 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   NARINDER KAUR,                                      Case No. 1:20-cv-00249-SAB

11                  Plaintiff,                           ORDER RE STIPULATION FOR
                                                         VOLUNTARY REMAND PURSUANT TO
12          v.                                           42 U.S.C. § 405(g)

13   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 22)

14                  Defendant.

15

16         Narinder Kaur (“Plaintiff”) seeks judicial review of a final decision of the Commissioner

17 of Social Security (“Commissioner” or “Defendant”) denying an application for disability

18 benefits pursuant to the Social Security Act. (ECF No. 1.) On January 21, 2021, the parties filed

19 a stipulation agreeing to a voluntary remand of this matter pursuant to 42 U.S.C. § 405(g). (ECF
20 No. 22.) Pursuant to the terms of the stipulation, the Commissioner shall conduct any necessary

21 further proceedings, including but not limited to reevaluating the medical evidence and past

22 relevant work, and issue a new decision.

23         Accordingly, IT IS HEREBY ORDERED that:

24         1.       The above-captioned action be remanded to the Commissioner of Social Security

25                  for further proceedings consistent with the terms of the stipulation for remand;

26         2.       Judgment is entered in favor of Plaintiff Narinder Kaur and against Defendant

27                  Commissioner of Social Security; and

28 / / /


                                                     1
                 Case 1:20-cv-00249-SAB Document 23 Filed 01/21/21 Page 2 of 2


 1          3.       The Clerk of the Court is DIRECTED to close this action.

 2
     IT IS SO ORDERED.
 3

 4 Dated:        January 21, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
